 



EXHIBIT 10.3
EXECUTION VERSION
RELEASE OF LIENS AND TERMINATION OF SECURITY DOCUMENTS
November 6, 2006
Pursuant to Sections 3(b), 8 and 17(b) of the Intercreditor and Agency
Agreement, dated as of April 19, 1995 (as amended, modified and supplemented,
the “Intercreditor Agreement”), among AmeriGas Propane, Inc., Petrolane
Incorporated, AmeriGas Propane, L.P. (the “Company”), AmeriGas Propane Parts &
Service, Inc., the Note Holders (as defined therein), Wachovia Bank, National
Association, in its capacity as Collateral Agent for the Secured Creditors, and
Mellon Bank, N.A., in its capacity as Cash Collateral Sub-Agent for the Secured
Creditors, the undersigned Collateral Agent hereby confirms to the Obligors the
following:
(i) the undersigned Collateral Agent has delivered to each of the Secured
Creditors a written notification that the Obligors requested that the Collateral
Agent release the Liens and terminate the Security Documents (other than the
Intercreditor Agreement, which will survive only to the extent that the Liens of
the Security Documents ever re-attach);
(ii) the Requisite Percentage of the Secured Creditors has directed the
Collateral Agent to release the Liens and terminate the Security Documents
(other than the Intercreditor Agreement) pursuant to a Voting Action/Direction
Notice, a copy of which is attached hereto as Exhibit A;
(iii) the Secured Creditors agree to cooperate with the Collateral Agent and
Obligors in order to terminate any outstanding financing statements, fixture
filings, mortgages and other documents or instruments granting or purporting to
perfect Liens of the Security Documents;
(iv) the undersigned Collateral Agent hereby (A) releases all Liens and
terminates the Security Documents (other than the Intercreditor Agreement),
(B) agrees to return to the Company all General Collateral in its possession,
including without limitation, the Intercompany Note, the related Loan Agreement,
the share certificates representing the Capital Stock of Columbia Propane
Corporation (n/k/a AmeriGas Eagle Propane, Inc.) and of CP Holdings (n/k/a
AmeriGas Eagle Holdings, Inc.), (C) agrees to provide written instructions to
any Intermediary under existing Control Agreement(s) among the Company, the
Collateral Agent and the Intermediary, to terminate such Control Agreement(s)
and (D) agrees to execute such other documents and instruments and cooperate
with the Obligors in order to terminate any outstanding financing statements,
fixture filings, mortgages and other documents or instruments granting or
evidencing or purporting to perfect Liens of the Security Documents;
(v) the undersigned Collateral Agent hereby grants the Obligors the authority to
terminate any outstanding financing statements, fixture filings, mortgages and
other documents or instruments granting or evidencing or purporting to perfect
Liens of the Security Documents;

 

 



--------------------------------------------------------------------------------



 



(vi) the Obligors and their Subsidiaries shall no longer be obligated to comply
with any covenant in the Parity Debt Agreements to deliver Mortgages, UCC-1
financing statements or any other Security Document (other than the
Intercreditor Agreement), filing or instrument relating to the General
Collateral or the Collateral Agent, or to take or refrain from taking any action
required by any Security Document (other than the Intercreditor Agreement); and
(vii) the Secured Creditors, the Collateral Agent and the Obligors acknowledge
that the Intercreditor Agreement no longer governs the relationship between the
holders of Parity Debt except (A) in the event that the liens securing the
Parity Debt are reinstated and (B) with respect to those provisions of the
Intercreditor Agreement that by their terms expressly survive the termination of
the Intercreditor Agreement.
Capitalized terms not otherwise defined herein shall have the meanings specified
in the Intercreditor Agreement.
[Signature pages follow]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Collateral Agent has caused this Release of Liens and
Termination of Security Documents to be executed as of the date first above
written.

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Collateral Agent
      By:           Name:   Lawrence P. Sullivan        Title:   Director   

 

3



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGED AND ACCEPTED:

            AMERIGAS PROPANE, L.P.
      By:   AmeriGas Propane, Inc., its General Partner         By:          
Name:   Robert W. Krick        Title:   Vice President and Treasurer       
AMERIGAS PROPANE, INC.
      By:           Name:   Robert W. Krick        Title:   Vice President and
Treasurer        PETROLANE INCORPORATED
      By:           Name:   Robert W. Krick        Title:   Vice President and
Treasurer        AMERIGAS PROPANE PARTS AND SERVICES, INC.
      By:           Name:   Robert W. Krick        Title:   Vice President and
Treasurer        AMERIGAS EAGLE PROPANE, INC.
      By:           Name:   Robert W. Krick        Title:   Vice President and
Treasurer     

[Signatures continue on next page]

 

4



--------------------------------------------------------------------------------



 



[Signatures continued from prior page]

            AMERIGAS EAGLE HOLDINGS, INC.
      By:           Name:   Robert W. Krick        Title:   Vice President and
Treasurer     

 

5